Motion for reargument granted, and upon reargument the decision of this court dated April 12, 1965 (24 A D 2d 708), rescinded and the order entered April 21, 1965, vacated. Motion to dismiss appeal granted, without costs, unless appellant shall, on or before September 8, 1965, deposit with the Industrial Commissioner the sum of $991.29, and file with the Commissioner an undertaking in the amount of $250 conditioned upon the payment of all costs and charges which may be adjudged against him in the prosecution of this appeal; and unless appellant shall, on or before October 6, 1965, file and serve record, brief and notice of argument for the term commencing November 15, 1965. Gibson, P. J., Herlihy, Taylor, Aulisi and Hamm, JJ., concur.